ICJ_094_LandMaritimeBoundary_CMR_NGA_2001-02-20_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIERE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGERIA

(CAMEROUN c. NIGERIA; GUINEE ÉQUATORIALE (intervenant))

ORDONNANCE DU 20 FEVRIER 2001

2001

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON ». NIGERIA: EQUATORIAL GUINEA intervening)

ORDER OF 20 FEBRUARY 2001
Mode officiel de citation:

Frontiére terrestre et maritime entre le Cameroun et le Nigéria
(Cameroun c. Nigéria; Guinée équatoriale (intervenant) ),
ordonnance du 20 février 2001, C.J. Recueil 2001, p. 9

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria
(Cameroon v. Nigeria: Equatorial Guinea intervening),
Order of 20 February 2001, LC.J. Reports 2001, p. 9

 

N° de vente:
ISSN 0074-4441 Sales number 808

ISBN 92-1-070907-1

 

 

 
20 FEVRIER 2001

ORDONNANCE

FRONTIERE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGERIA

(CAMEROUN c. NIGERIA; GUINEE ÉQUATORIALE (intervenant))

LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON ». NIGERIA: EQUATORIAL GUINEA intervening)

20 FEBRUARY 2001

ORDER
INTERNATIONAL COURT OF JUSTICE

YEAR 2001 2001
20 February
General List

20 February 2001 No. 94

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON Yr. NIGERIA: EQUATORIAL GUINEA intervening)

ORDER

Present: President GUILLAUME; Vice-President Sui; Judges Oba,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN,  KOOIIMANS, REZEK, AL-
KHASAWNEH, BUERGENTHAL; Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 44 and 80 of the Rules of Court,

Having regard to the Application filed by the Republic of Cameroon in
the Registry of the Court on 29 March 1994 instituting proceedings
against the Federal Republic of Nigeria in respect of a dispute described
as “relat[ing] essentially to the question of sovereignty over the Bakassi
Peninsula”, in which the Court was also requested “to determine the
course of the maritime boundary between the two States beyond the line
fixed in 1975”,

Having regard to the Additional Application submitted by Cameroon
on 6 June 1994,
LAND AND MARITIME BOUNDARY (ORDER 20 II 01) 10

Having regard to the Order of 16 June 1994, whereby the Court indi-
cated that it had no objection to the Additional Application being treated
as an amendment to the initial Application and fixed the time-limits for
the filing of the Memorial of Cameroon and the Counter-Memorial of
Nigeria, respectively,

Having regard to the Memorial filed by Cameroon and the preliminary
objections submitted by Nigeria within the time-limits thus fixed,

Having regard to the Judgment of 11 June 1998, whereby the Court
ruled on the preliminary objections raised by Nigeria,

Having regard to the Order of 30 June 1998, whereby the Court fixed
a new time-limit for the filing of the Counter-Memorial of Nigeria, and
to the Order of 3 March 1999, whereby it extended that time-limit,

Having regard to the Counter-Memorial filed by Nigeria within the
time-limit thus extended and to the counter-claims submitted therein,

Having regard to the Order of 30 June 1999, whereby the Court found
that the counter-claims submitted by Nigeria were admissible as such and
formed part of the current proceedings; decided that Cameroon should
submit a Reply and Nigeria should submit a Rejoinder, relating to the
claims of both Parties; and fixed 4 April 2000 and 4 January 2001 respec-
tively as the time-limits for the filing of those pleadings,

Having regard to the Reply filed by Cameroon and the Rejoinder filed
by Nigeria within the time-limits thus fixed;

Whereas, by a letter dated 24 January 2001 and received in the Regis-
try on the same day by facsimile, the Agent of Cameroon notified the
Court that his Government wished to submit an additional pleading “to
rectify a number of errors of fact or of law made by Nigeria in the
presentation of [its] counter-claims” and suggested that 4 July 2001
should be fixed as the time-limit for filing this additional pleading;

Whereas, by a letter dated 5 February 2001 and received in the Regis-
try on 6 February 2001 by facsimile, the Agent of Nigeria informed the
Court that his Government had no objection to Cameroon’s submission
of an additional pleading devoted to the counter-claims made by Nigeria;
whereas he stated that “Cameroon’s additional pleading will be confined
to responding to Nigeria’s Counterclaims” and that “Nigeria reserves the
right to request fair treatment in responding to any additional points” if
that pleading “were to exceed the scope of that limited response”; and
whereas the Agent added that Nigeria accepted the fixing of 4 July 2001
as the time-limit for the filing of Cameroon’s additional pleading;

Whereas, in its above-mentioned Order of 30 June 1999, the Court,

5
LAND AND MARITIME BOUNDARY (ORDER 20 II 01) 11

after indicating that it considered it necessary for Cameroon to file a
Reply and for Nigeria to file a Rejoinder, relating to the claims of both
Parties, added that:

“it is necessary moreover, in order to ensure equality between the
Parties, to reserve the right of Cameroon to present, within a
reasonable period of time, its views in writing a second time on
the Nigerian counter-claims, in an additional pleading which may be
the subject of a subsequent Order”,

Taking account of the agreement of the Parties,

Authorizes the submission by the Republic of Cameroon of an addi-
tional pleading relating solely to the counter-claims submitted by the
Federal Republic of Nigeria;

Fixes 4 July 2001 as the time-limit for the filing of that pleading; and
Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this twentieth day of February, two
thousand and one, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government
of the Republic of Cameroon and the Government of the Federal
Republic of Nigeria, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
